Exhibit 10.1 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT, dated as of September 26, 2008 (this  Agreement ), between SIRIUS XM RADIO INC., a Delaware corporation (the  Company ), and Dara F. Altman (the  Executive ). In consideration of the mutual covenants and conditions set forth herein, the Company and the Executive agree as follows: 1. Employment . Subject to the terms and conditions of this Agreement, the Company hereby employs the Executive, and the Executive hereby accepts employment with the Company. 2. Duties . (a) The Executive shall be employed in the capacity of Executive Vice President and Chief Administrative Officer, which shall include being the head of each of the Human Resources and Facilities functions. The Executive shall perform such activities and duties consistent with her position as the Companys Chief Executive Officer shall, from time to time, reasonably specify and direct. The Executive shall not be required to perform duties for any entity other than the Company and its subsidiaries. (b) The Executive shall generally perform her duties and conduct her business at the offices of the Company in Washington, DC. (c) The Executive shall report directly to the Chief Executive Officer of the Company. 3. Term . The term of this Agreement shall commence on September 26, 2008 and end on September 25, 2011, unless terminated earlier pursuant to the provisions of Section 6 (the  Term ). 4. Annual Base Salary . (a) During the Term, the Executive shall be paid an annual base salary of $446,331.71, subject to any increases that the Company shall approve (the  Base Salary ); provided that, consistent with state and federal law and the Companys policies, the Company reserves the right to (i) require that any leave, including Family Medical Leave Act leave, be unpaid, (ii) require the Executive to exhaust any paid leave available to the Executive, such as sick pay, vacation or short term disability benefits, during any leave and for any absence or inability to work due to illness, injury or disability, and (iii) make lawful deductions from the Executives salary for any period where the Executive is unable to work or absent from work, and for which no such paid benefits are available. All amounts paid to the Executive under this Agreement shall be in U.S. dollars. The Base Salary shall be paid at least monthly and, at the option of the Company, may be paid more frequently. (b) All compensation paid to the Executive hereunder shall be subject to any payroll and withholding deductions required by any applicable law, including, without limitation, federal, state and local income tax withholding, federal unemployment tax and social security (FICA). 2 5. Additional Compensation, Expenses and Benefits . (a) During the Term, the Company shall promptly reimburse the Executive for all reasonable and necessary business expenses incurred and advanced by her in carrying out her duties under this Agreement. The Executive shall be entitled to fly business, or if business is not offered on such flight first, class when traveling for business purposes. The Executive shall present to the Company an itemized account of such expenses in such form as may be required by the Company from time to time. (b) During the Term, the Executive shall be entitled to participate, at the same level and on the same terms, in all benefit plans, programs and policies and fringe benefits which are made available to the executive officers of the Company generally, including, without limitation, medical, dental and life insurance; provided that the Executive shall participate in any stock option or stock purchase or compensation plan currently in effect or subsequently established by the Company to the extent, and only to the extent, authorized by the plan document or by the Board of Directors of the Company (the  Board ) or the Compensation Committee thereof. (c) During the Term, the Executive shall be entitled to participate in any bonus plans generally offered to employees at the same level.
